*555
Judgment affirmed.

Defendants moved for a nonsuit on the grounds: (1) That plaintiff had not shown a right of action in him, the freight having been paid by the Mansfield Dray Line, which was a company, and due to them, if to anybody, and they alone had the right of action. (2) That the evidence showed that the bill was made without any authority from the defendants, and, being a debt of Cady due to the railroad company, defendants were not liable for it, unless they had assumed payment of it in writing. This motion was overruled.
For defendants Rushing testified: I bought the oranges from Cady, went down to examine them and paid him full value for them, and he was to have paid the freight. Weatherly ordered them to be brought up, and next day the dray-bill was brought up and I paid it. Nothing was said about the freight-bill until, about ten days after that, plaintiff brought it and said I must pay it. I told him I did not owe it, but that our relations had been such I would pay him, but could not then, but if he would give time and take an acceptance I would pay it. This he refused to do. I am under no obligation to pay it, as it was not due the railroad by defendants, and I never authorized them to pay any freight, only what was due by defendants. I have paid every bill but this one, which was the only one sent to me where the goods were consigned to another person, and I never authorized them to pay this. I thought it was paid; Cady told me so. He is due them the freight, and not defendants.
The errors assigned in the petition for certiorari were, that the court erred in refusing the nonsuit; that the verdict was contrary to the evidence and law; and that the jury found against the plea of the statute of frauds, the promise to pay the debt not being in writing.
M. G. Bayne, for plaintiffs in error.
Steed & Wimberly, contra.